Citation Nr: 1714783	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  12-15 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin disability, to include skin cancer and photodamaged skin, as a result of herbicide agent exposure or sun exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1963 to July 1967. 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In June 2012, the Veteran requested a Travel Board hearing before a Veterans Law Judge. In December 2014, the Veteran withdrew his request for a hearing. This was confirmed by a March 2015 letter from his representative. Thus, his hearing request is deemed withdrawn.

In June 2015, the case was remanded for additional development.  

The Veteran had also perfected appeals of the denials of service connection for left ear hearing loss and tinnitus.  A November 2015 rating decision granted service connection for bilateral hearing loss and tinnitus.  Consequently, those matters are no longer before the Board.

Following the issuance of the March 2016 supplemental statement of the case, the Veteran submitted additional treatment records in support of his appeal. The Veteran did not submit a waiver of initial Agency of Original Jurisdiction consideration for those records.  However, in light of the grant of the Veteran's claim, there is no prejudice to the Veteran in the Board considering this evidence in the first instance.  See 38 C.F.R. § 20.1304 (2016).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, his skin disability, to include skin cancer and photodamanged skin, is as likely as not due to herbicide agent exposure and/or sun exposure during his active military service.





CONCLUSION OF LAW

The criteria for entitlement to service connection for a skin disability, to include skin cancer and photodamanged skin, have been met. 38 U.S.C.A. §§ 1110, 1113, 1116, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

As the Board's decision to grant service connection for the Veteran's skin disability is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

II. Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016). Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection, there must be evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. 38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).

Service connection may be established on a presumptive basis for a disability resulting from exposure to an herbicide agent. A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii)(2016); VAOPGCPREC 7-93 (1993), 59 Fed. Reg. 4752 (1994). 

The law provides that, if a veteran was exposed to an herbicide agent during service, certain listed diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 (a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied. The list of diseases afforded this presumption does not include skin cancer or photodamaged skin. Consequently, the herbicide agents exposure presumptive provisions of 38 U.S.C.A. § 1116 do not apply in this claim. 

Notwithstanding the provisions relating to presumptive service connection, a veteran may establish service connection for a disability with proof of actual direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a)(1). Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2). 

If evidence is determined competent, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the appellant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board recognizes the Veteran has a current skin disability. This is confirmed by postservice private and VA treatment records, VA examination reports, and private medical opinions. His service treatment records also show that he was treated on multiple occasions in service for sunburns.  The Board further recognizes that the Veteran is presumed to be exposed to herbicide agents. Service treatment records indicate he served in the Republic of Vietnam during the time period of January 9, 1962 to May 7, 1975, and is thus presumed to be exposed to herbicide agents. See 38 C.F.R. § 3.307(a) (2016). Therefore, the question addressed in this analysis is whether the evidence supports a nexus between the Veteran's skin disability and his exposure to herbicide agents in Vietnam and/or his sun exposure in service.

The Veteran contends his skin disability, to include skin cancer and photodamaged skin, is a result of his exposure to herbicide agents in Vietnam and his extended sun exposure while working on the flightline in service. In the September 2015 VA examination, the Veteran stated that while working on the flightline, he was always outside. He reported he got sunburned all the time. He reported he went to sick call and was given skin cream, but it was not effective. He reported he was constantly burned and blistered. 

The Veteran is not competent to give an etiology or nexus of his skin disability, as that requires medical testing and expertise that is outside the realm of common knowledge of a layperson. Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). The Veteran is competent to testify about his duties in service, experiencing sunburn in service, and symptoms of his sun exposure. See Layno v. Brown, 6 Vet. App. 465, 470 (1994). The Board finds the Veteran's statements in regard to working outside on the flightline and sunburn symptoms to be credible, as these statements are consistent with service treatment records noting sunburn and rash, being prescribed topical medications, and the doctor advising the Veteran wear long sleeves when working outside. 

The Veteran was afforded two VA examinations for evaluation of his skin disability. The February 2010 VA examination gave a diagnosis of photodamaged skin with no evidence of active skin cancer. The examiner observed greater than 40 percent of exposed areas (head, face, neck and hands) were affected by sun damage. The examiner observed 20 to 40 percent of the total body was affected by sun damage. The examiner opined that that the Veteran's photodamaged skin is not the result of Agent Orange exposure during active duty. The examiner gave the rationale that photodamaged skin is not considered a presumptive condition due to Agent Orange exposure. The examiner opined there was no medical literature, to his knowledge, to support a causal connection. The Board finds the examiner competent to provide a medical opinion; however, this opinion is of limited probative value in that it did not give a nexus opinion beyond presumptive service connection. 

The September 2015 VA examiner opined the Veteran's skin cancer and photodamaged skin are not due to herbicide exposure. The examiner opined the Veteran's skin cancer and photodamanged skin are less likely as not due to service in general. The examiner gave the rationale that Chloracne is the only skin condition deemed presumptive of Agent Orange exposure. The examiner was unaware of any formal medical literature establishing a cause and effect relationship between skin cancer and photodamaged skin and herbicide exposure. As to the relation between the Veteran's in-service sun exposure and skin disability, the examiner stated that per medical literature, sun exposure is the primary cause of skin cancer. "Obviously sun exposure is the cause of photodamaged skin. Unfortunately, it cannot be said that the Veteran's 4 years of service with sun exposure is more important than the 19 years of growing up in Florida prior to service with its sun exposure." The examiner also noted that the Veteran's sun exposure for 36 years after service, along with his genetic pre-disposition to sun damage (fair skin, light colored eyes), could not be discounted. 

The Board finds the September 2015 VA examiner competent to provide a medical opinion, but gives limited weight to the examiner's opinion as it is not consistent with the medical evidence, Veteran's statements or VA regulations. First, the examiner stated the Veteran's skin disability could be due to living in Florida for 19 years before entering the service. However, it is significant to note that the Veteran's entrance examination does not document any skin conditions. "A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service." 38 C.F.R. 3.304(b). The Board finds the Veteran is presumed sound at service. Second, the examiner opined that sun exposure is the cause of photodamaged skin, but speculated as to when the damaging sun exposure occurred. The examiner did not cite to any medical records or lay testimony to support extended sun exposure before or after service. The Veteran has not reported, nor is there evidence, of extended sun exposure before or after service. On the contrary, there is evidence, by the Veteran's statements and service treatment records, of extended sun exposure in service. VA requires that if an examiner cannot provide an opinion without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training). Jones v. Shinseki, 23 Vet. App. 382 (2010). Based on the above reasons, the Board gives this opinion limited probative weight.

The Veteran's private dermatologist, Dr. G.S., provided two letters addressing the nature and etiology of the Veteran's skin disability. In a June 2012 letter, Dr. G.S. noted that the Veteran has a documented diagnosis and long term treatment for basal cell and squamous cell carcinomas from 2010 to the present. Dr. G.S. stated he previously served as the head of Dermatology and the VA Agent Orange Officer at Naval Hospital of Jacksonville. The doctor opined that exposure to Agent Orange should be considered a presumptive cause of these carcinomas, as the type cells that make up the skin are the body's first line of defense against environmental and biological injuries. In April 2016, Dr. G.S. wrote a follow-up letter. He stated that he has been treating the Veteran for the last 6 years, including treatment for 4 Squamous Carcinoma requiring MOHS surgery, 4 Basal Cell Carcinoma requiring MOHS surgery, and multiple treatments with EFUDEX for Actinic Keratoses. He opined, "As the medical literature will support, these types of cancer can be linked to environmental exposures to carcinogens. It is more likely than not that the Veteran's current condition is a result of exposure to Agent Orange and sun exposure during long periods without protection and to the sun without availability of sunscreen, during his military service." 

The Board finds Dr. G.S. competent to provide a medical opinion. The Board finds Dr. G.S.'s opinion credible. Dr. G.S is familiar with the Veteran's condition and medical history based on a six year treatment relationship with the Veteran. Dr. G.S. is a dermatologist, including previously serving as the head of Dermatology and the VA Agent Orange Officer at Naval Hospital of Jacksonville. His opinion is consistent with the Veteran's service treatment records, VA and private treatment records, and lay statements in regard to his military service and symptoms. 

The Board has given consideration to both the positive and negative evidence of record and finds the overall evidence to be at least in relative equipoise on whether the Veteran's skin disability was a result of the Veteran's exposure to herbicide agents and sun exposure in service. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, the reasonable doubt will be resolved in favor of the claimant. 38 C.F.R. § 3.102 (2016). Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection is warranted for a skin disability, to include skin cancer and photodamaged skin, as a result of exposure to herbicide agents and sun exposure in service. See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a skin disability, to include skin cancer and photodamaged skin, as a result of herbicide agent exposure and/or sun exposure is granted.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


